UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-04049 DWS Income Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 9/30 Date of reporting period: 9/30/2012 ITEM 1. REPORT TO STOCKHOLDERS SEPTEMBER 30, 2012 Annual Report to Shareholders DWS Global Inflation Fund Contents 4 Portfolio Management Review 11 Performance Summary 14 Consolidated Investment Portfolio 22 Consolidated Statement of Assets and Liabilities 24 Consolidated Statement of Operations 25 Consolidated Statement of Changes in Net Assets 26 Consolidated Financial Highlights 31 Notes to Consolidated Financial Statements 48 Report of Independent Registered Public Accounting Firm 49 Information About Your Fund's Expenses 50 Tax Information 52 Investment Management Agreement Approval 57 Summary of Management Fee Evaluation by Independent Fee Consultant 61 Board Members and Officers 66 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. The fund invests in commodity-linked derivatives which may subject the fund to special risks. Market price movements or regulatory and economic changes will have a significant impact on the fund's performance. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. The fund may use derivatives, including as part of its Global Tactical Asset Allocation (GTAA) strategy. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. If interest rates rise due to reasons other than inflation, the fund's investment in inflation linked bonds may not be fully protected from the effects of rising interest rates. The fund may lend securities to approved institutions. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Overview of Market and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 11 through 13 for more complete performance information. DWS Global Inflation Fund produced a total return of 8.23% for the 12 months ended September 30, 2012. The fund's benchmark, the Barclays U.S. Treasury: U.S. TIPS Index, produced a total return of 9.10% for the same period. As the period opened, short-term rates were anchored near zero. In contrast, longer-term interest rates fluctuated in response to headlines surrounding the sovereign debt crisis in Europe. Investors also eagerly followed the stream of U.S. economic data. As 2011 drew to a close, U.S. Treasury rates inched up, along with inflation expectations as investors became more comfortable that the United States was not on the verge of heading back into a recession. The positive sentiment carried throughout first quarter 2012 as employment data showed signs of firming and a disorderly default by Greece appeared to have been averted, preventing the larger regional debt crisis from coming to a head for the time being. However, the crisis moved front and center in the spring of 2012, with the viability of the euro increasingly called into question as borrowing costs rose for governments of larger economies such as Spain and Italy. In the United States, employment and housing, the keys to any sustainable, meaningful recovery, continued to be areas of investor focus. While housing fundamentals showed signs of strengthening, employment data took a step back following a few months of noticeable improvement. In aggregate, developments at home and abroad combined to heighten investor anxiety, leading to a flight to quality that benefited both nominal and inflation-indexed U.S. Treasuries. "As most of the world's largest economies continue to struggle in the current environment, we expect short-term inflation to stay below historical averages, but to be volatile as markets react to changes." Late in the fiscal period, while there continued to be daily headlines reflecting the ups and downs in Europe, the biggest news for the markets came on the U.S. housing and monetary policy fronts. On housing, data seemed to confirm that prices had finally reached a bottom and were beginning to strengthen. In addition, with employment data continuing to disappoint, there was speculation that the U.S. Federal Reserve Board (the Fed) would announce further bond purchases under quantitative easing in an effort to drive mortgage rates even lower. This speculation was borne out at the Fed's mid-September 2012 meeting, at which time it was also announced that near-zero short-term rates would be maintained through at least mid-2015. Other leading central banks, including the European Central Bank, the Bank of England and the Bank of Japan, also stepped up monetary policy support late in the period. U.S. Treasury yields ended the period somewhat lower all along the yield curve, declining from already low levels.Specifically, the two-year yield went from 0.25% to 0.23%, the five-year from 0.96% to 0.62%, the 10-year from 1.92% to 1.65% and the 30-year from 2.90% to 2.82%. As did other fixed-income instruments, Treasury Inflation-Protected Securities (TIPS) benefited from the backdrop of declining interest rates. TIPS as an asset class benefited from rate declines to an even greater degree than nominal U.S. Treasuries because of their longer overall duration and corresponding interest rate sensitivity. In addition, with the market believing that Fed policies would be successful in promoting growth and inflation, investors became willing to pay higher prices for TIPS, resulting in a negative real yield on newly issued 10-year TIPS bonds at period-end. The net result was significant outperformance of TIPS vs. nominal U.S. Treasuries for the 12 months. How Inflation-Indexed Bonds Work An inflation-indexed bond is a special type of fixed-income security that is structured to provide protection against inflation. The most common example of such a security in the United States is Treasury Inflation Protected Security TIPS. With TIPS, both the value of the interest income and principal paid on the security are adjusted to track changes in the Urban Consumer Price Index (CPI-U) or comparable inflation index. Interest income paid on the security is applied to the inflation-adjusted principal rather than the security's original face value. As a result, during periods of inflation, every interest payment on TIPS will be greater than the one before it. In periods of deflation, the opposite will be true. When TIPS mature, the investors receive the greater of either the inflation-adjusted principal or the original face value. It is important to note, however, that not all inflation-indexed bonds provide the guarantee of original face value of the bond. To better understand inflation-indexed securities, consider the example in the accompanying box. Suppose $1,000 is invested in a 10-year inflation-indexed bond with a 4% coupon rate. If inflation is 3% during the following year, the face value would be adjusted to $1,030 and the annual interest payment would be $41.20 (4% of $1,030). If inflation is 3% again the following year, the principal would be adjusted to $1,060.90 ($1,030 x 1.03) and the interest payment would be $42.44 (4% of $1,060.90). If there was 3% deflation in the third year, the face value would be adjusted downward to $1,029.07 ($1,060.90 x 0.97). The example above is hypothetical and is not intended to represent performance of any DWS fund. Actual rates of return and inflation cannot be predicted and will fluctuate. Positive and Negative Contributors to Performance The fund's absolute performance reflects the strong returns of the TIPS market over the 12 months. While the fund modestly lagged the benchmark, our core inflation exposure outperformed the overall TIPS market for the period. The core portfolio benefited from our positioning along the U.S. yield curve, as well as exposures to Treasury yield curves of Canada, the United Kingdom and Germany. In addition to holding inflation-protected securities, the fund will typically have an allocation to other asset categories with the potential to benefit from rising inflation. The performance of various out-of-benchmark positions was mixed. Our exposure to REITs and corporate-related inflation-indexed bonds performed well over the year. The fund has exposure to commodity price movements, through an overlay strategy that seeks to take advantage of the impact of inflation trends on the relative valuation of various currencies. This strategy detracted from performance over the 12 months. Finally, we seek to enhance total returns by employing a global tactical asset allocation ("GTAA") overlay strategy. This strategy attempts to take advantage of inefficiencies within global bond and currency markets. The strategy is implemented through the use of derivatives, which are contracts or other instruments whose value is based on, for example, indices, currencies or securities. The strategy primarily uses exchange-traded futures contracts and over-the-counter forward currency contracts. For the 12 months, the GTAA overlay strategy was a modest negative factor in the fund's return. Outlook and Positioning At the end of the period, 10-year TIPS breakeven rates were pricing in inflation of approximately 2.5%, resulting in a negative real yield. The willingness to accept a negative real yield reflects both the appeal of U.S. Treasury securities given an uncertain global macroeconomic backdrop and investors' belief that the actions of the Fed and other central banks will lead to higher inflation and corresponding TIPS valuations. We see continuing pressure on TIPS yields as a result of the Fed's recent decision to engage in bond purchases over an unlimited period to support employment. As most of the world's largest economies continue to struggle in the current environment, we expect short-term inflation to stay below historical averages, but to be volatile as markets react to changes, particularly those driven by political decisions. While longer-maturity TIPS have been hurt to some extent by a recent decrease in inflation expectations, long-run inflation expectations tend to be stable and we expect the performance of these bonds will be more affected by changes in risk appetite. Given the outlook for stable Fed policy and modest inflation, we will focus in the core TIPS portfolio on being opportunistic in identifying relative value along the TIPS yield curve, as suggested by shifting breakeven rates. In the shorter end of the maturity range, we will maintain exposure to a diversified portfolio of non-TIPS holdings to mitigate the effects of lower inflation expectations, while positioning the portfolio for a rebound in the economy. Portfolio Management Team William Chepolis, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2005. • Joined Deutsche Asset Management in 1998 after 13 years of experience as vice president and portfolio manager for Norwest Bank where he managed the bank's fixed income and foreign exchange portfolios. • Portfolio Manager for Retail Fixed Income: New York. • BIS, University of Minnesota. Eric S. Meyer, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2010. • Joined Deutsche Asset Management in 2006 after 16 years of experience in positions of increasing responsibility in corporate banking with First Chicago, Credit Agricole, and most recently, Bank of America's subsidiary, Flagship Capital Management. Prior to his corporate banking experience, he worked in trust management operations for 10 years at First Chicago and E.F. Hutton. • Head of US Loan Portfolio Management, High Yield Strategies: New York. • BA from State University of New York, Albany; MBA from Pace University. Ohn Choe, CFA, Assistant Vice President Portfolio Manager of the fund. Joined the fund in 2010. • Portfolio Manager for Retail Fixed Income: New York. • Joined Deutsche Asset Management in 2005. • BSBA, Georgetown University. John D. Ryan, Director Portfolio Manager of the fund. Joined the fund in 2010. • Joined Deutsche Asset Management in 2010 from Northern Trust where he served as a senior portfolio manager. Previously, he served as a portfolio manager and head of credit trading for Deutsche Asset Management from 1998-2003. • Over 18 years of investment industry experience. • BA in Economics, University of Chicago; MBA, University of Chicago. Darwei Kung, Vice President Portfolio Manager of the fund. Joined the fund in 2011. • Joined Deutsche Asset Management in 2006; previously has worked as a Director, Engineering and Business Development at Calpoint LLC from 2001-2004. • Portfolio Manager: New York. • BS and MS, University of Washington, Seattle; MS and MBA, Carnegie Mellon University. Subadvisor QS Investors, LLC ("QS Investors"), New York, New York, is the subadvisor for the portion of assets allocated from time to time to the fund's global tactical asset allocation overlay strategy. QS Investors manages and advises assets on behalf of institutional clients and retail funds, providing global expertise in research, portfolio management and quantitative analysis. Robert Wang, Head of Portfolio Management and Trading, QS Investors Portfolio Manager of the fund. Joined the fund in 2005. • Joined QS Investors in 2010 after 28 years of experience of trading fixed income, foreign exchange and derivative products at Deutsche Asset Management and J.P. Morgan. • BS, The Wharton School, University of Pennsylvania. Thomas Picciochi, Head of Global Tactical Asset Allocation Portfolio Management and Trading, QS Investors Portfolio Manager of the fund. Joined the fund in 2007 • Joined QS Investors in 2010 after 24 years of experience in portfolio management and various research and analysis positions at Deutsche Asset Management, State Street Global Advisors, FPL Energy, Barnett Bank, Trade Finance Corporation and Reserve Financial Management. • BA and MBA, University of Miami. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Barclays U.S. Treasury: U.S. TIPS Index is an unmanaged, dollar-denominated index consisting of inflation-protected securities issued by the U.S. Treasury with at least one year to final maturity. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. Sovereign debt is debt that is issued by a national government. Yield curve is a graphical representation of how yields on bonds of different maturities compare. Normally, yield curves slant up, as bonds with longer maturities typically offer higher yields than short-term bonds. Urban Consumer Price Index (CPI-U) measures the changes in the price of goods and services purchased by urban consumers. Breakeven rate reflects the level of inflation required to compensate TIPS holders for lower yields relative to nominal Treasuries of comparable maturity. Duration, which is expressed in years, measures the sensitivity of the price of a bond or bond fund to a change in interest rates. Alpha refers to returns in excess of a benchmark's return. Performance Summary September 30, 2012 (Unaudited) Average Annual Total Returns as of 9/30/12 Unadjusted for Sales Charge 1-Year 3-Year 5-Year Life of Fund* Class A 8.23% 8.83% 6.67% 5.93% Class B 7.26% 7.98% 5.83% 5.12% Class C 7.45% 8.04% 5.87% 5.15% Barclays U.S. Treasury: U.S. TIPS Index† 9.10% 9.29% 7.93% 6.78% Adjusted for the Maximum Sales Charge Class A (max 2.75% load) 5.26% 7.82% 6.08% 5.53% Class B (max 4.00% CDSC) 4.26% 7.40% 5.67% 5.12% Class C (max 1.00% CDSC) 7.45% 8.04% 5.87% 5.15% Barclays U.S. Treasury: U.S. TIPS Index† 9.10% 9.29% 7.93% 6.78% No Sales Charges Class S 8.39% 9.08% 6.89% 6.13% Institutional Class 8.54% 9.13% 6.95% 6.21% Barclays U.S. Treasury: U.S. TIPS Index† 9.10% 9.29% 7.93% 6.78% * The Fund commenced operations on July 8, 2005. The performance shown for the index is for the time period of July 31, 2005 through September 30, 2012, which is based on the performance period of the life of the Fund. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2012 are 1.00%, 1.81%, 1.73%, 0.84% and 0.63% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended September 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.75%. This results in a net initial investment of $9,725. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * The Fund commenced operations on July 8, 2005. The performance shown for the index is for the time period of July 31, 2005 through September 30, 2012, which is based on the performance period of the life of the Fund. † The Barclays U.S. Treasury: U.S. TIPS Index is an unmanaged, dollar-denominated index consisting of inflation-protected securities issued by the U.S. Treasury with at least one year to final maturity. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 9/30/12 $ 9/30/11 $ Distribution Information: Twelve Months as of 9/30/12: Income Dividends $ Capital Gain Distributions $ Morningstar Rankings — Inflation-Protected Bond Funds Category as of 9/30/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 50 3-Year 57 of 35 5-Year of 70 Class B 1-Year of 76 3-Year of 73 5-Year of 85 Class C 1-Year of 72 3-Year of 71 5-Year of 84 Class S 1-Year 91 of 45 3-Year 35 of 21 5-Year 94 of 62 Institutional Class 1-Year 68 of 34 3-Year 32 of 19 5-Year 89 of 59 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Consolidated Investment Portfolio as of September 30, 2012 Principal Amount ($) Value ($) Government & Agency Obligations 83.9% U.S. Treasury Obligations U.S. Treasury Inflation-Indexed Bonds: 1.75%, 1/15/2028 2.125%, 2/15/2040 2.125%, 2/15/2041 2.5%, 1/15/2029 U.S. Treasury Inflation-Indexed Notes: 0.125%, 4/15/2016 0.125%, 4/15/2017 0.125%, 7/15/2022 0.5%, 4/15/2015 0.625%, 4/15/2013 0.625%, 7/15/2021 1.125%, 1/15/2021 1.25%, 4/15/2014 1.375%, 7/15/2018 1.375%, 1/15/2020 1.625%, 1/15/2018 U.S. Treasury Note, 1.625%, 8/15/2022 (a) Total Government & Agency Obligations (Cost $193,991,899) Mortgage-Backed Securities Pass-Throughs 0.1% Federal Home Loan Mortgage Corp., 7.5%, 3/17/2017 Federal National Mortgage Association, 9.0%, 3/1/2020 Total Mortgage-Backed Securities Pass-Throughs (Cost $132,497) Asset-Backed 1.3% Credit Card Receivables 0.4% Discover Card Master Trust, "A2", Series 2007-A2, 0.729%*, 6/15/2015 Home Equity Loans 0.9% Countrywide Home Equity Loan Trust, "2A", Series 2006-I, 0.361%*, 1/15/2037 Novastar Home Equity Loan, "M3", Series 2004-3, 1.267%*, 12/25/2034 Total Asset-Backed (Cost $3,267,473) Collateralized Mortgage Obligations 0.4% Federal National Mortgage Association, "SA", Series 2003-30, Interest Only, 7.434%***, 10/25/2017 Residential Asset Securitization Trust, "1A2", Series 2003-A15, 0.667%*, 2/25/2034 Total Collateralized Mortgage Obligations (Cost $984,233) Short-Term U.S. Treasury Obligations 4.6% U.S. Treasury Bills: 0.13%**, 3/7/2013 (b) 0.156%**, 4/4/2013 (c) 0.185%**, 5/2/2013 (c) Total Short-Term U.S. Treasury Obligations (Cost $11,739,036) Shares Value ($) Common Stocks 1.9% Financials American Capital Agency Corp. (REIT) American Capital Mortgage Investment Corp. (REIT) Total Common Stocks (Cost $4,451,718) Securities Lending Collateral 3.2% Daily Assets Fund Institutional, 0.23% (d) (e) (Cost $8,061,160) Cash Equivalents 5.7% Central Cash Management Fund, 0.15% (d) (Cost $14,497,327) % of Net Assets Value ($) Total Consolidated Investment Portfolio (Cost $237,125,343)† Other Assets and Liabilities, Net ) ) Net Assets * Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of September 30, 2012. ** Annualized yield at time of purchase; not a coupon rate. *** These securities are shown at their current rate as of September 30, 2012. † The cost for federal income tax purposes was $237,478,655. At September 30, 2012, net unrealized appreciation for all securities based on tax cost was $20,053,076. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $20,465,997 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $412,921. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at September 30, 2012 amounted to $7,891,357, which is 3.1% of net assets. (b) At September 30, 2012, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (c) At September 30, 2012, this security has been pledged, in whole or in part, as collateral for open swap contracts. (d) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (e) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. REIT: Real Estate Investment Trust At September 30, 2012, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) 10 Year Australian Treasury Bond AUD 12/17/2012 74 10 Year Canadian Government Bond CAD 12/18/2012 10 Year U.S. Treasury Note USD 12/19/2012 66 Federal Republic of Germany Euro-Schatz EUR 12/6/2012 Ultra Long U.S. Treasury Bond USD 12/19/2012 6 United Kingdom Long Gilt Bond GBP 12/27/2012 Total unrealized appreciation At September 30, 2012, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) 10 Year Japanese Government Bond JPY 12/11/2012 12 ) 10 Year U.S. Treasury Note USD 12/19/2012 ) 2 Year U.S. Treasury Note USD 12/31/2012 ) 5 Year U.S. Treasury Note USD 12/31/2012 42 ) Federal Republic of Germany Euro-Bund EUR 12/6/2012 57 ) Total unrealized depreciation ) At September 30, 2012, open credit default swap contracts purchased were as follows: Effective/ Expiration Date Notional Amount ($) Fixed Cash Flows Paid Underlying Debt Obligation/ Quality Rating (f) Value ($) Upfront Payments Paid ($) Unrealized Depreciation ($) 9/20/2012 12/20/2017 1 % Republic of Italy, 6.875%, 9/27/2023, BBB ) At September 30, 2012, open credit default swap contracts sold were as follows: Effective/ Expiration Date Notional Amount ($) (g) Fixed Cash Flows Received Underlying Debt Obligation/ Quality Rating (f) Value ($) Upfront Payments Received ($) Unrealized Appreciation ($) 9/20/2012 12/20/2017 1 % Kingdom of Spain, 5.5%, 7/30/2017, BBB+ ) ) (f) The quality ratings represent the higher of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings. (g) The maximum potential amount of future undiscounted payments that the Fund could be required to make under a credit default swap contract would be the notional amount of the contract. These potential amounts would be partially offset by any recovery values of the referenced debt obligation or net amounts received from the settlement of buy protection credit default swap contracts entered into by the Fund for the same referenced debt obligation, if any. At September 30, 2012, open interest rate swap contracts were as follows: Effective/ Expiration Dates Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Appreciation/ (Depreciation) ($) 7/16/2013 7/16/2014 2 Floating — LIBOR Fixed — 0.515% — 7/16/2013 7/16/2018 2 Fixed — 1.148% Floating — LIBOR ) — ) 7/16/2013 7/16/2023 2 Floating — LIBOR Fixed — 1.858% ) ) 7/16/2013 7/16/2033 2 Fixed — 2.322% Floating — LIBOR — 7/16/2013 7/16/2043 2 Floating — LIBOR Fixed — 2.424% ) — ) Total net unrealized depreciation ) At September 30, 2012, open commodity-linked swap contracts were as follows: Expiration Date Notional Amount ($) Fixed Fee Paid by the Fund Pay/Receive Return of the Reference Index/Entity Value ($) (h) Long Positions 10/15/2012 3 % Barclays Capital Pure Beta DJ-UBSCI Excess Return Index ) 10/15/2012 3 % Barclays Commodity Strategy 1500 Index ) 10/15/2012 3 % Barclays Commodity Strategy 1610 Index ) 10/15/2012 1 % BNP Paribas Alpha Index Commodity Index ) 10/15/2012 2 % Citi Cubes Dow Jones-UBS Weighted Index ) 10/15/2012 4 % Dow Jones-UBS Commodity E137 Excess Return Strategy Index 10/15/2012 1 % Dow Jones-UBS Commodity Index 10/15/2012 7 % Dow Jones-UBS Commodity Index Forward Blend ) 10/15/2012 1 % Dow Jones-UBS Commodity Index 3 Month Forward 10/15/2012 5 % JPMorgan Alternative Benchmark Enhanced Beta Select Excess Return Index 10/15/2012 6 % Merrill Lynch Commodity Index eXtra AKLE Index ) 10/15/2012 6 % Merrill Lynch Commodity Index eXtra Enhanced Benchmark Long Short ER Index ) 10/15/2012 6 % Merrill Lynch Commodity Index eXtra Enhanced Benchmark Long Short ER Index ) 10/15/2012 7 % UBS Custom Commodity Index Total net unrealized depreciation ) (h) There are no upfront payments on commodity-linked swaps listed above, therefore unrealized appreciation (depreciation) is equal to their value. Counterparties: 1 BNP Paribas 2 Citigroup, Inc. 3 Barclays Bank PLC 4 The Goldman Sachs & Co. 5 JPMorgan Chase Securities, Inc. 6 Bank of America 7 UBS AG LIBOR: London Interbank Offered Rate At September 30, 2012, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty USD NOK 10/24/2012 UBS AG USD NZD 10/24/2012 UBS AG USD SEK 10/24/2012 UBS AG AUD USD 10/24/2012 UBS AG CHF USD 10/24/2012 UBS AG EUR USD 10/24/2012 UBS AG JPY USD 10/24/2012 UBS AG Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty USD CAD 10/24/2012 ) UBS AG GBP USD 10/24/2012 ) UBS AG Total unrealized depreciation ) Currency Abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen NOK Norwegian Krone NZD New Zealand Dollar SEK Swedish Krona USD United States Dollar For information on the Fund's policy and additional disclosure regarding futures contracts, credit default swap contracts, interest rate swap contracts, commodity-linked swap contracts and forward foreign currency exchange contracts, please refer to Note B in the accompanying Notes to Consolidated Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Consolidated Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (i) Government & Agency Obligations $
